 1      BROWN and SEELYE                                 JUDGE CHRISTOPHER M ALSTON
 2      744 South Fawcett Ave.                                Chapter/Location: 7/Seattle
 3      Tacoma, WA 98402                                      Hearing Date: June 14, 2019
 4      (253)573-1958                                         Hearing Time: 9:30 a.m.
 5                                                            Response Date: June 7, 2019
 6
 7
 8                         UNITED STATES BANKRUPTCY COURT
 9                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
10
11      In re:                           )
12                                       ) No. 14-11665-CMA
13      NOAH N. KEABLES                  )
14                                       )
15         Debtor(s)                     ) MOTION TO WITHDRAW AS
16                                       ) ATTORNEY FOR DEBTOR(S)
17                                       )
18      _________________________________)
19
20
21                                            I.     MOTION
22
23      COMES NOW ELLEN ANN BROWN, attorney of record for the debtor(s) in the above-

24      entitled matter, and moves the court to allow me to withdraw as attorney of record for the

25      debtor(s). This motion is based upon the record and file herein, and upon the subjoined

26      declaration of counsel.

27

28       Debtor’s last known address is 1235 SW 301st St, Federal Way, WA 98003 and mailing

29   address is PO BOX 4322, Federal Way, WA 98063.

30
31      DATED May 10, 2019
32
33      /s/ Ellen Ann Brown
34      _____________________________
35      ELLEN ANN BROWN WSB27992
36      Attorney for Debtor(s)
37
     MOTION TO WITHDRAW AS ATTORNEY FOR DEBTORS 1                            BROWN and SEELYE, PLLC
                                                                                       Attorneys at Law
                                                                                      744 South Fawcett
                                                                                     Tacoma, WA 98402
                                                                                          253.573.1958
                                                                                      Fax 866-422-6196
 1
 2
 3                               II.     DECLARATION OF COUNSEL
 4
 5      I declare under penalty of perjury under the laws of the State of Washington that the
 6      following is true and correct to the best of my knowledge and belief:
 7
 8             1. I, ELLEN ANN BROWN, am the attorney of record for the above-referenced
 9                debtor(s).
10             2. I request that I be allowed to withdraw as attorney of record in the above-entitled
11                matter.
12             3. The Debtor transferred real property of the estate on July 6, 2017 without my
13                knowledge or advice and has failed to communicate any action or intention of
14                transfer to me. I cannot represent a client who fails to communicate or allow me
15                to advise them in their bankruptcy case. I also have never been advised by
16                Debtor’s divorce attorney of any such transfer or intention to transfer property of
17                the estate.
18
19    Based upon the foregoing, I request that I be allowed to withdraw as attorney of record in the
20    above-entitled matter.
21
22    Dated May 10, 2019.
23
24
25    /s/ Ellen Ann Brown
26    __________________________
27    ELLEN ANN BROWN WSB 27992
28    Attorney for Debtor(s)
29
30

31

32




     MOTION TO WITHDRAW AS ATTORNEY FOR DEBTORS 2                            BROWN and SEELYE, PLLC
                                                                                       Attorneys at Law
                                                                                      744 South Fawcett
                                                                                     Tacoma, WA 98402
                                                                                          253.573.1958
                                                                                      Fax 866-422-6196
